Title: From Alexander Hamilton to Trueman Mosley, 18 April 1799
From: Hamilton, Alexander
To: Mosley, Trueman


          
            Sir,
            Philadelphia April 18th. 1799
          
          Through mistake I opened the letters herewith sent for you. One of them contains money. You will of course pursue the directions given. I have concluded to put them under cover to Lieut: Coll. Taylor, the better to insure a safe conveyance—
          I am with great consideration Sir Your Obed Servt.
          
            A Hamilton
          
          Lieutenant Truman Mosely
        